Examiners Comment
Examiner notes that claim 24, line 12 recites “upon receiving the user input command.  Antecedent basis requires that this user input command must be the same command as the user input command recited in line 10 of the claim.  This limitation is supported by the disclosure as found on page 2, line 10, of applicant’s specification as originally filed or [0006] of the published application, which uses the term “same” to unambiguously link the term recitations.

Reasons for Allowance
Claim 24 includes allowable subject matter because prior art could not be found to disclose a method to control operation of a laundry dryer comprising a first interface and a second interface wherein the method comprises: starting a drying cycle; upon receiving the user input command through the first interface, starting the first working routine; and upon receiving the same user input command through the second interface, starting the second working routine which differs from the first working routine in at least one operational parameter set for operating the laundry dryer with all the limitations of independent claim 24.  Neither analogous prior art or any prior art solving the same problem could be located.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762